NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 28, 2010*
                                    Decided July 28, 2010

                                            Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 09‐3290

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin.

       v.                                            No. 2:08‐cr‐252

AYINDE G. JAMES,                                     Rudolph T. Randa,
     Defendant‐Appellant.                            Judge.



                                          O R D E R

        Ayinde James pleaded guilty to distributing crack cocaine, 21 U.S.C. § 841(a)(1), and
possessing a firearm in furtherance of a drug‐trafficking crime, 18 U.S.C. § 924(c)(1)(A).  The
probation officer calculated a total guidelines imprisonment range of 87 to 93 months, but
the district court credited James for accepting responsibility, thereby reducing the range to
81 to 87 months.  At sentencing the government recommended a prison term of 87 months,
but the district judge said he would instead accept James’s request to be sentenced at the
low end of the guidelines range.  Nevertheless, when pronouncing sentence, the district


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3290                                                                             Page 2

judge imposed terms of 27 months on the distribution charge and 60 months on the firearm
charge, for a total of 87 months’ imprisonment.  That sentence is also reflected in the written
judgment.  

        On appeal James argues that the 87‐month prison sentence cannot be reconciled with
the district judge’s stated intent to sentence him at the low end of the guidelines range, and
the government concedes the point.  In light of the discrepancy between the district court’s
comments and the sentence ultimately imposed, we agree with the parties that it would be
prudent to permit the court to clarify whether the pronounced sentence was deliberate or
based on a misapprehension of the guidelines range.  See United States v. Bartlett, 567 F.3d
901, 910 (7th Cir. 2009).  Accordingly, we VACATE James’s sentence and REMAND for
resentencing.